                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


SUSAN JANE MARINE,

                    Plaintiff,
                                                   Case No. 19-cv-1195-pp
      v.

ANDREW M. SAUL,

                    Defendant.


    ORDER GRANTING STIPULATED MOTION FOR AWARD UNDER THE
           EQUAL ACCESS TO JUSTICE ACT (DKT. NO. 26)


      On May 8, 2020, the parties filed a stipulated motion, asking the court to

enter an order awarding attorneys’ fees under the Equal Access to Justice Act.

Dkt. No. 26.

      The court GRANTS the stipulated motion for award under the EAJA.

Dkt. No. 26. The court ORDERS that the defendant shall pay to the plaintiff an

award of attorneys’ fees in the amount of $10,000, in full satisfaction and

settlement of any and all claims the plaintiff may have in this case under the

EAJA. The court awards these fees and costs to the plaintiff, not the plaintiff’s

attorney, and under Astrue v. Ratliff, 560 U.S. 586 (2010), the United States

may offset the award to satisfy pre-existing debts that the litigant owes the

United States.

      If counsel for the parties verify that the plaintiff owes no pre-existing debt

subject to offset, the defendant shall direct that the award be made payable to


                                         1

           Case 1:19-cv-01195-PP Filed 05/11/20 Page 1 of 2 Document 27
the plaintiff’s attorney, pursuant to the EAJA assignment duly signed by the

plaintiff and counsel.

      Dated in Milwaukee, Wisconsin this 11th day of May, 2020.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                       2

        Case 1:19-cv-01195-PP Filed 05/11/20 Page 2 of 2 Document 27
